Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 1 of 23




                     EXHIBIT 5
       Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 2 of 23



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ALICIA KIRTON,

                Plaintiff,

        V.
                                                            Civ. A. No. 18-1580 (RCL)
 CHAD WOLF, Acting Secretary, Department
 of Homeland Security, and FEDERAL
 EMERGENCY MANAGEMENT AGENCY,

                Defendants.


                             DECLARATION OF SHALINI BENSON

       I, SHALINI BENSON, hereby declare the following is true and correct to the best of my

knowledge and belief:

       1.      I am competent to testify in this matter and have personal knowledge of the facts

stated in this Declaration. I am aware of Plaintiff Alicia Kirton's claims in this matter that my

former employer, the Federal Emergency Management Agency (" FEMA"), discriminated against

her based on her race and color when it denied her request for full-time telework and a change of

her duty station. I am also aware that I am providing this Declaration in support of FEMA' s

motion for summary judgment.

       2.      I started working at FEMA in June 2013 as the Deputy Budget Director in the

Office of the Chief Financial Officer ("OCFO") and stayed in that position until July 2016 when

I became an Assistant Administrator in the Federal Insurance & Mitigation Administration

("FIMA") within FEMA until I left on July 20, 2018.

       A.      Mark Miller's Change in Duty Station

       3.      While working as the Deputy Budget Director in OCFO, I was the second-line

supervisor for Alicia Kirton and Mark Miller, among approximately 50 others. At that time,

                                                 1
       Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 3 of 23



Miller's first-line supervisor was Mike Darby, Mission Support Branch Chief. I do not recall

who Kirton's first-line supervisor was at that time because I believe she was on military leave

and therefore not in the office. I was also Melissa Ellis ' first-line supervisor until July 2014

when she left OCFO for a position in Protection and National Preparedness ("PNP"), another

office within FEMA. When Ellis went to PNP we hired Jennifer Wohltman to replace her,

making me Wohltman' s first-line supervisor.

       4.      When I started working at FEMA, Miller was already workiJ!~ full-time from his

home in Oklahoma. It is my understanding that Mark Miller, who was employed by FEMA as a

Senior Budget Analyst at FEMA' s office in Washington, D.C., began working from his home in

Oklahoma on an ad hoc basis sometime in 2012 due to his wife' s medical issues. He then

continued working from home because he also began to suffer from some medical issues that I

do not recall. I was copied on some emails pertaining to his remote work arrangement after I

onboarded with FEMA, but I was not involved in the decision-making regarding Miller' s duty

station change or remote work arrangement. To the best of my recollection, I had understood the

decision to change Miller' s duty station to be the product of a collaboration between Darby,

Evan Farley, Budget Director, Winona Cason, OCFO Executive Officer, and Ed Johnson, Chief

Financial Officer ("CFO") in 2012 and 2013.

       5.      I recall that Miller's duty station and unique working arrangement was initially

intended to be temporary and subject to periodic review by Darby, but that at some point in 2013

either Darby or Cason, informally decided to make Miller's duty station change permanent.

       6.      To the best of my recollection, Johnson expressed that he wanted to revisit

Miller' s duty station change after six months; however, it was not on the list of pending and

ongoing OCFO personnel issues Cason maintained. I discussed this with Evan Farley, Budget



                                                  2
       Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 4 of 23



Director and my first-line supervisor at the time, who said to me that we were not going to

remind anyone to revisit the matter and to drop it unless Cason or Johnson raised it again. I

recall Farley instructed that so long as Miller was performing adequately, we were not going to

take any action regarding Miller' s work arrangement.

       7.      As far as I am aware, Johnson and Cason never revisited Miller' s work

arrangement because, shortly after it began, Cason left the Agency, followed by Johnson. Then

Farley was reassigned to the Office of the Chieflnformation Officer where~~ worked until he

also left the Agency.

       8.      When Farley directed not to take any action regarding Miller' s remote work

arrangement, I was not terribly concerned about it since Farley and Darby were satisfied with it

so long as Miller was performing adequately. Additionally, at that time my attention was

focused elsewhere as there were a few security incidents involving threats of violence within the

workplace as well as the fallout of a physical altercation that had occurred shortly before my

arrival. Those issues were more important and pressing, so I complied with Farley's directive to

leave Miller' s work arrangement alone.

       B.      Jennifer Wohltman's Full-Time Telework Status

       9.      In 2014, Jennifer Wohltman, Accountant, requested to work from her home in

New Jersey full time. I approved Wohltman' s request in late 2014.

       10.     I approved Wohltman to work from her home in New Jersey full-time because I

determined that it would not have any impact on her duties because she was essentially

teleworking full-time already since she was working at FEMA Headquarters in Washington,

D.C., and her clients worked at the FEMA Finance Center in Winchester, VA, which is about 75

miles away from FEMA Headquarters. As a result, she was essentially working remotely

already. Additionally, Wohltman was a stellar employee and our only accountant so I wanted to

                                                 3
         Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 5 of 23



ensure that she did not leave the Agency, which I believed she would do if we did not grant her

request.

           11.   I discussed changing Wohltman' s duty station with Johnson and Tom Lowry,

Deputy CFO, at that time, but we decided against it because we were unsure how long she would

stay with the Agency and did not want to go through the trouble of changing her duty station if

she was going to leave shortly thereafter and because the locality pay in New Jersey was higher

than in Washington, D.C. I do not recall which, but either Johnson or Lo~.directed that we

keep her official duty station as Washington, D.C.

         C.      BPAD Telework Policy

           12.   In 2014 and early 2015, as the Agency moved to a more telework-friendly

environment, generally speaking, I expressed my expectation that every manager still needed to

see their employees at least twice a week physically in the office. OCFO's duties involved a

great deal of customer service, which I thought was improved with face-to-face interaction. That

being said, I was willing to grant exceptions on a case-by-case basis if sufficiently justified, such

as the medical-based exception for Miller as well as the exception for Wohltman.

           13.   In April 2015, I emailed all of my subordinates to let them know my expectations

regarding telework because there had been some tum-over in personnel and I wanted the newer

supervisors to be aware of my expectations. Among other things, I advised that I expected

everyone to report to their duty station at least twice per week and that managers see their

employees twice per week. Though not an official, Agency-wide policy, this was a statement of

my expectations for the Budget Planning and Analysis Division ("BPAD policy"). Exhibit A to

this Declaration (Kirton AFPD 727) contains a true and correct copy ofmy April 23, 2015,

email.



                                                  4
       Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 6 of 23



       14.    I maintained my expectations regarding supervisors seeing their employees in the

office because, though the Agency had been generally becoming more telework friendly, there

was a change in CFO around this same time and the incoming CFO, Tom Lowry, was less

telework-friendly than the outgoing CFO, Johnson, regarding Budget Analysts because they

were particularly customer service oriented. Lowry conveyed that he wanted Budget Analysts to

be in the office more irrespective of FEMA' s shift in telework perspective, including Miller who

Lowry required to come into the office occasionally throughout the year tho~gh not as much as

the other Budget Analysts. So, when the CFO changed there was a change in culture as it

pertained to remote work for Budget Analysts in OCFO.

       15.     My expectations, however, did not strictly apply to Miller because his duty station

was his home in Oklahoma though he was coming into the office occasionally. Therefore, I did

not expect him to travel to FEMA Headquarters in Washington, D.C. twice weekly. Likewise,

this expectation did not apply to Wohltman because she was teleworking full time; however, I

had previously discussed my expectation that she come into the office once per pay period

sometime in 2014 when she moved to New Jersey.

       16.     When Ellis became Miller's supervisor in April 2015, she did not make any

changes to Miller's working arrangement, nor did she approve anyone else for full-time telework

or a duty station change on a permanent basis until she requested approval to change

Wohltman's duty station in May 2016 in order to bring her work arrangement into compliance

with Agency telework policy on locality pay.

       D.      Denial of Alicia Kirton's Telework Request

       17.     In December 2015, Ellis forwarded me a letter addressed to her from Kirton

wherein Kirton asked for authorization for 95-100% telework due to what Kirton referred to as

her "current commuting situation." Exhibit B to this Declaration (Kirton AFPD 360-61) contains

                                                5
       Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 7 of 23



a true and correct copy of Kirton' s email and accompanying telework request dated December

18, 2015.

        18.    In her forwarding message to me, Ellis appeared to want to offer a compromise,

asking if I would approve for Kirton to be able to telework all but two days per pay period,

permitting her to telework 8 out of the 10 days instead of the "95-100%" Kirton requested. In

response I asked that Ellis provide a justification as to how Kirton would accomplish the mission

                                                                           - . C to this
and meet customer needs, while Ellis ensured equity with other staff. Exhibit

Declaration (Kirton AFPD 662) is a true and correct copy of my email exchange with Ellis on

December 20-21, 2015.

        19.    Ellis forwarded my request on to Kirton to further respond. Kirton responded to

me but, as further explained below, I did not find her justification sufficiently compelling to

warrant deviating from the BPAD policy that all employees be required to report to their duty

station at least two days per week.

       20.     Plaintiffs first-level supervisor, Melissa Ellis, initially denied Kirton's request.

Plaintiff appealed the denial to Benjamin Moncarz, Budget Director, and Matthew Allen,

Executive Officer, who forwarded the appeal to me since I was next in her chain of command

after Ellis as Plaintiffs second-line supervisor. At this point, I reached out to Kirsten Gunsolus,

Human Resource Specialist, who helped draft a response. I considered Kirton' s appeal and felt

that Kirton had not put forth an adequate justification in support of her request for full-time

telework. Problematic for me was the fact that Kirton had evidently created the circumstances

underpinning her need for full-time telework. I felt it was rather presumptuous of her to move to

Florida before she obtained approval for her request for full-time telework. This was different

from Miller' s situation, because he and his wife had unplanned medical issues.



                                                  6
       Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 8 of 23



       21.     While we generally tried to be accommodating of employees, granting her request

would mean Plaintiff would be out of the office more than permitted by BPAD policy and

contrary to my expectations as I explained in my April 23, 2015, email. As managers we were

concerned that ifwe granted Plaintiffs request other employees would expect that we would also

grant similar requests until everyone was working remotely close to full-time. There was a real

concern among myself and the other managers that this would set a precedent that anyone could

just create the circumstances to justify full-time telework, like moving far a~~y from their duty

station as Kirton had, and then request full-time telework. That exception would swallow the

rule and before long everyone would be working remotely, leaving the office empty of personnel

and unable to provide face-to-face customer service.

       22.     As a result, I sent my denial of Kirton's appeal to her on February 2, 2016,

advising that I agreed with Ellis' s decision to deny the request. Exhibit D (ROI Tab G-11 at 2 of

5) contains a true and correct copy of my decision, which I sent to Plaintiff via email on

February 2, 2016. Exhibit E (Kirton AFPD 554) is a true and correct copy of an email I sent to

Ellis on January 20, 2016, that accurately summarizes a conversion I had with Kirton on or about

that day concerning FEMA' s telework policy and BPAD's telework policy as they pertained to

her request for full-time telework.

       23 .    Kirton's request brought to Ellis' and my attention that Miller's remote work

arrangement should be ended because it was inconsistent with BP AD policy insofar as we did

not have any reason to believe he still had a good justification for an exception to the policy. It

also brought to our attention that Wohltman' s arrangement was inconsistent with Agency policy

insofar as her duty station was still Washington, D.C. though she was working in New Jersey.

As a result, we reached out to Gunsolus for guidance, which she gave and we followed. While



                                                  7
       Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 9 of 23



we knew about Miller's and Wohltman's remote work arrangements, they were not a high

priority for us prior to receiving Kirton' s request. But once Kirton made her request, we realized

we needed to take further action to ensure all employees were being treated fairly and consistent

with Agency policy.

       24.     In 2016, in an effort to bring Wohltman' s work arrangement into compliance with

Agency policy, Ellis requested that Benjamin Moncarz, Budget Director, approve a duty station

change for Wohltrnan. In her request, Ellis explained the facts weighing fo~_~d against

approval. Ellis sent drafts of her request to me for my input which I gave. Ultimately, I co-

signed Ellis' s request because I found Ellis' justification compelling and genuine.

        25.    Miller continued to work from his home in Oklahoma full-time until 2016 when

Ellis started the process of changing his duty station back to Washington, D.C., and requiring

that he come into the office more regularly.

        26.    My personal involvement in Miller' s case ended when I transferred to another

office within FEMA in approximately July 2016.

        I declare that the foregoing is true and correct to the best of my knowledge, information,

and belief.

        Executed this 8th day of September, 2020, in Silver Spring, Maryland.

                                                       ~.~
                                                      SHALINI BENSON




                                                 8
Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 10 of 23




      BENSON DECLARATION
           EXHIBIT A
      Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 11 of 23


From:            Benson, Shalini
To:              Benson, Shalini
Subject:         FW: Telework expectations
Date:            Thursday, January 21, 2016 11:58:08 AM




From: Benson, Shalini
Sent: Thursday, April 23, 2015 9:29 AM
To: Ellis, Melissa; Coles, Denee; Kowgios, Kristos; George, Heather; Senegal, Frankie
Cc: Treml, Gregg
Subject: Telework expectations

Hey everyone,

With so many moving pieces and new folks (yeah!) I just want to reiterate my telework expectations
so each group is operating in the same manner.

1 –Seeing me! -- I’d like you to see you at least twice a week. I prefer BC are in person for the
Monday staff meeting and Tuesday staff meeting. I telework Thursdays and right now, a half day on
Wed.

2 - Seeing your staff -- I’d like you to see each of your direct reports twice a week. Exceptions to
this should be made through me / Gregg while he’s here.

3 – Team Day – To the extent possible, I’d like your team to get together in person at least once a
week. A number of branches have choosen Tuesday for this as it’s staff meeting day anyway.

4 – All hands on deck day – We’ve talked about this – but honestly don’t recall where we wound up
- Should we make Tuesday an all hands on deck day? I like the idea of having everyone together at
least one day a week (again – there are exceptions, certianly). What do y’all think?

Let’s chat if you have questions – sorry for doing this over email, but wanted to get out sooner
rather than later!

Thanks,
Shalini

Shalini Benson * Acting Budget Director * FEMA OCFO * BB – 202/802-2617 *
Shalini.Benson@fema.dhs.gov




                                                                                             Kirton - AFPD - 000727
Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 12 of 23




      BENSON DECLARATION
           EXHIBIT B
        Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 13 of 23



                                                                       ĞĐĞŵďĞƌϭϴ͕ϮϬϭϱ



dŽ͗DĞůŝƐƐĂůůŝƐ͖K&KWĨƵŶĚĐŽŶƚƌŽů^ƵƉĞƌǀŝƐŽƌ

͗^ŚĂůŝŶŝĞŶƐŽŶ͖K&KĞƉƵƚǇƵĚŐĞƚŽĨĨŝĐĞƌ

&ƌŽŵ͗ůŝĐŝĂ<ŝƌƚŽŶ͖K&KWĨƵŶĚƐĐŽŶƚƌŽůďƵĚŐĞƚĂŶĂůǇƐƚ

ZĞ͗ZYh^ddKd>tKZ<dϵϱͲϭϬϬй

DĞůŝƐƐĂ͕^ŚĂůŝŶŝƐĞŶƚŵĞĂŶĞŵĂŝůŽŶϮϵ^ĞƉƚϮϬϭϱĂŶĚƐƚĂƚĞĚŝĨ/ŶĞĞĚĂŶǇƚŚŝŶŐƚŽƉůĞĂƐĞĐŽŶƚĂĐƚŚĞƌ͘
ĞĨŽƌĞ/ƐƉŽŬĞǁŝƚŚŚĞƌĐŽŶĐĞƌŶŝŶŐŵǇƌĞƋƵĞƐƚ͕/ĨĞůƚŝƚǁĂƐƌĞƐƉĞĐƚĨƵůƚŽƐƉĞĂŬǁŝƚŚǇŽƵĨŝƌƐƚƚŽĞŶƐƵƌĞ
ǇŽƵǁĞƌĞŝŶƚŚĞůŽŽƉĂƐƚŽŵǇƌĞƋƵĞƐƚ͘ĨƚĞƌƐƉĞĂŬŝŶŐǁŝƚŚǇŽƵĂŶĚĚŝƐĐƵƐƐŝŶŐƚŚĞĂŐĞŶĐŝĞƐƚĞůĞǁŽƌŬ
ŽƉƉŽƌƚƵŶŝƚŝĞƐǁŝƚŚŵǇĨĂŵŝůǇ͕DǇĨĂŵŝůǇĂŶĚ/ŚĂǀĞƌĞǀŝĞǁĞĚƚŚĞƐŝƚƵĂƚŝŽŶĂŶĚďĞůŝĞǀĞĚƵĞƚŽŵǇ
ĐƵƌƌĞŶƚĐŽŵŵƵƚĞƐŝƚƵĂƚŝŽŶ͕ŝƚǁŽƵůĚďĞŵŽƐƚĂĚǀĂŶƚĂŐĞŽƵƐĨŽƌƵƐĂƐĂĨĂŵŝůǇĂŶĚŵŽƌĞďĞŶĞĨŝĐŝĂůƚŽƚŚĞ
ĂŐĞŶĐǇ͕ŝĨ/ǁŽƵůĚŵĂŬĞƚŚĞƌĞƋƵĞƐƚƚŽƉĞƌĨŽƌŵϵϱͲϭϬϬйƚĞůĞǁŽƌŬ͘



WůĞĂƐĞďĞĂĚǀŝƐĞĚƚŚĂƚƚŚŝƐĞŵĂŝůƐĞƌǀĞƐĂƐŵǇŽĨĨŝĐŝĂůƌĞƋƵĞƐƚƚŽďĞĂƉƉƌŽǀĞĚƚŽƵƚŝůŝǌĞƚŚĞŽƉƉŽƌƚƵŶŝƚǇ
ƚŽƉĂƌƚŝĐŝƉĂƚĞŝŶƚŚĞĂŐĞŶĐŝĞƐϵϱͲϭϬϬйƚĞůĞǁŽƌŬƉƌŽŐƌĂŵďĞŐŝŶŶŝŶŐ:ĂŶƵĂƌǇϮϬϭϲ͘DǇĐƵƌƌĞŶƚĐŽŵŵƵƚĞ
ƚŽǁŽƌŬŝƐĂƉƉƌŽǆŝŵĂƚĞůǇϯŚƌƐĞĂĐŚǁĂǇ͘dŽĂǀŽŝĚƚƌĂĨĨŝĐĐŽŶŐĞƐƚŝŽŶ͕/ŵƵƐƚůĞĂǀĞŵǇŚŽŵĞĂƚϮ͗ϯϬŝŶƚŚĞ
ŵŽƌŶŝŶŐ͕ǁŚŝĐŚĐĂƵƐĞƐŵǇǁŽƌŬĂŶĚĨĂŵŝůǇůŝĨĞƚŽďĞĐŽŵƉƌŽŵŝƐĞĚĐŽŶƐŝĚĞƌĂďůǇ͘DǇĨĂŵŝůǇŚĂƐ
ƐƵƉƉŽƌƚĞĚŵǇĐŽŵŵƵƚŝŶŐƐŝƚƵĂƚŝŽŶĨŽƌŽǀĞƌϴǇĞĂƌƐďƵƚŶŽǁĚƵĞƚŽĨĂŵŝůǇĚĞŵŽŐƌĂƉŚŝĐĐŚĂŶŐĞƐ͕ŵǇ
ůŽŶŐĚŝƐƚĂŶĐĞĐŽŵŵƵƚĞŝƐĐĂƵƐŝŶŐĂƐƚƌĂŝŶŽŶƐĞǀĞƌĂůĂƌĞĂƐŝŶŵǇĨĂŵŝůǇ͛ƐŚŽŵĞůŝĨĞ͕ǁŚŝĐŚŝŶƚƵƌŶĐĂŶ
ƌĞƐƵůƚŝŶŵĞƚĂŬŝŶŐĞǆƚĞŶƐŝǀĞůĞĂǀĞ͘

ĞŝŶŐĂďůĞƚŽƚĞůĞǁŽƌŬĂƚĂŚŝŐŚĞƌƌĂƚĞǁŝůůĂůůŽǁŵŽƌĞƚŝŵĞĨŽƌŵĞƚŽǁŽƌŬĂŶĚŝŶƚĞƌĂĐƚǁŝƚŚŵǇƉĞĞƌƐ
ǀŝĂ>zEĂƐǁĞůůĂƐŚĂǀĞƋƵĂůŝƚǇƚŝŵĞƚŽƐƉĞŶĚǁŝƚŚŵǇĨĂŵŝůǇ͘/ĂŵĂǁĂƌĞƚŚĂƚ/ǁŝůůďĞƌĞƋƵŝƌĞĚƚŽ
ĐŽŵŵƵƚĞƚŽƉĞƌŝŽĚŝĐĂůůǇĂŶĚ/ĨƵůůǇĂĐĐĞƉƚƚŚĂƚƌĞƋƵŝƌĞŵĞŶƚ͘



dŚĂŶŬǇŽƵĨŽƌǇŽƵƌƚŝŵĞĂŶĚĐŽŶƐŝĚĞƌĂƚŝŽŶŝŶƚŚŝƐŵĂƚƚĞƌ



ZĞƐƉĞĐƚĨƵůůǇƐƵďŵŝƚƚĞĚ͕



ůŝĐŝĂZ͘<ŝƌƚŽŶ

&ƵŶĚƐŽŶƚƌŽůŶĂůǇƐƚ
K&KͲƵĚŐĞƚWůĂŶŶŝŶŐΘŶĂůǇƐŝƐŝǀŝƐŝŽŶ
ĞƐŬ;ϮϬϮͿϮϭϮͲϯϳϴϯ
;ϮϬϮͿϮϯϬͲϳϭϯϰ





                                                                                               Kirton - AFPD - 000360
      Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 14 of 23


From:           Kirton, Alicia
To:             Ellis, Melissa
Cc:             Kirton, Alicia
Subject:        Telework request.docx
Date:           Friday, December 18, 2015 10:25:04 AM
Attachments:    my request.docx


Melissa, attached is my request for 95-100% telework. I would rather make this request based on my
current commuting situation which qualifies for a strong enough justification to prevent me from
giving my personal business of medical issues.



Alicia Kirton
Funds Control Analyst
OCFO-Budget Planning & Analysis Division
Desk (202) 212-3783
BB (202) 230-7134




                                                                                         Kirton - AFPD - 000361
Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 15 of 23




       BENSON DECLARATION
            EXHIBIT C
       Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 16 of 23


From:            Benson, Shalini
To:              Ellis, Melissa
Subject:         RE: Alicia Kirton Schedule change request
Date:            Monday, December 21, 2015 6:20:08 PM


As discussed, not comfortable deviating from office norm of in person 2 days a week without a
justification on how you’ll accomplish mission, meet customer needs, ensure equity with other staff,
etc.

Do not approve until that justification has been provided and you and I can discuss.

Thanks,
Shalini



From: Ellis, Melissa
Sent: Sunday, December 20, 2015 11:48 AM
To: Benson, Shalini
Subject: Alicia Kirton Schedule change request

Shalini,

I plan to meet with Alicia Tuesday morning to discuss the attached request. I would like to offer her
a schedule adjustment to allow her to telework more frequently. My thought is I will request that
she come into the office 2 days per pay period.

Happy to discuss but wanted to let you know of my plans.

Melissa




                                                                                             Kirton - AFPD - 000662
Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 17 of 23




       BENSON DECLARATION
            EXHIBIT D
Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 18 of 23




                                                               Tab G-11
                                                              Page 2 of 5
Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 19 of 23




                                                              Tab G-11
                                                             Page 3 of 5
Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 20 of 23




                                                              Tab G-11
                                                             Page 4 of 5
Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 21 of 23




                                                              Tab G-11
                                                             Page 5 of 5
Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 22 of 23




       BENSON DECLARATION
            EXHIBIT E
      Case 1:18-cv-01580-RCL Document 29-8 Filed 09/09/20 Page 23 of 23


From:            Benson, Shalini
To:              Ellis, Melissa
Subject:         Conversation with Alicia
Date:            Wednesday, January 20, 2016 2:51:05 PM


Hi Melissa,

I just wanted to let you know that I had a conversation with Alicia. I’d reached out to her as follow
up to the email exchange we had last week.

I asked how she was doing and how her move went. We had a discussion about FEMA’s telework
policy and BPAD’s telework policy. I went over my rule that folks see their direct reports twice a
week. I let her know that when there were deviations form that policy – for example, when she
teleworked all of last week and when her brother passed, that your checked with me before
approving that.

I let her know that you’d be sending her the email I sent out to all the branch chiefs. She expressed
concern that our telework policy was unfair because some employees were granted flexibilities that
others were not.

I did not comment on the specifics of the two individuals who were on full time telework or near full
time telework. I did tell her that all requests employees submitted were considered carefully. I did
also let her know that other organization with similar customer service missions, such as OPPA,
telework a lot less frequently (1 day per week) than BPAD and reiterated that telework is the
managers discretion.

She mentioned she filled out her request again, this time using the proper forms. I’m happy to
discuss if you’d like.

Thanks,
Shalini




Shalini Benson, Deputy Budget Director, OCFO / FEMA
Shalini.Benson@fema.dhs.gov Desk Phone: 202/646-2504 BB: 202/802-2617




                                                                                              Kirton - AFPD - 000554
